     Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 1 of 30




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LONTEX CORPORATION,                     Civil Action No. 2:18-cv-05623-MMB

              Plaintiff,

      v.

NIKE, INC.,

              Defendant.


PLAINTIFF LONTEX CORPORATION’S MEMORANDUM OF LAW IN SUPPORT OF
     ITS MOTION TO EXCLUDE THE SURVEYS, REPORTS, AND RELATED
 TESTIMONY OF HAL PORET, MATTHEW EZELL, AND CAROL A. SCOTT, PH.D.
       Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 2 of 30




                                                TABLE OF CONTENTS

                                                                                                                                        Page

I.     INTRODUCTION ............................................................................................................. 1
II.    FACTUAL BACKGROUND ............................................................................................ 3
       A.        Lontex’s SWEAT IT OUT® Compression Garments and Their COOL
                 COMPRESSION® Stretch Technology ................................................................ 3
       B.        Nike’s Infringing Use of COOL COMPRESSION® For Over 50 Products
                 In Its Nike Pro Line, Aimed at Current and Former Game-Day Athletes ............. 4
       C.        Nike’s Survey Experts ........................................................................................... 6
                 1.         Poret’s Squirt Confusion Survey Uses the Wrong Universe For
                            Measuring Forward or Reverse Confusion and Had Too Much
                            Noise .......................................................................................................... 7
                 2.         Ezell’s Eveready Confusion Survey The Wrong Universe Required
                            to Meaningfully Measure Either Forward or Reverse Confusion .............. 9
                 3.         Scott’s Misguided “Purchase Interest” Survey Uses the Wrong
                            Universe ................................................................................................... 10
III.   LEGAL STANDARD ...................................................................................................... 11
IV.    ARGUMENT ................................................................................................................... 13
       A.        The Surveys Failed to Sample the Proper Universe of Respondents and
                 Should be Excluded ............................................................................................. 13
       B.        Both the Poret and Ezell Surveys are Inadmissible On the Issue of Reverse
                 Confusion as They Failed to Sample Lontex’s Potential Customer Base
                 (and Ezell Failed to Provide the Appropriate Stimulus) ...................................... 16
       C.        The Overwhelming Noise Experienced Due to Poret’s Survey Design Is
                 Fatal...................................................................................................................... 20
       D.        The Surveys, Reports, and Related Testimony are Prejudicial, Misleading,
                 and a Waste of Time, and Should Be Excluded Pursuant to FRE 403 ................ 24
V.     CONCLUSION ................................................................................................................ 25




                                                                    i
         Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 3 of 30




                                                TABLE OF AUTHORITIES

                                                                                                                                 Page(s)

Cases

Big Dog Motorcycles, LLC v. Big Dog Holdings, Inc.,
   402 F. Supp. 2d 1312 (D. Kan. 2005) ......................................................................................13

Citizen Fin. Grp., Inc. v. Citizens Nat. Bank of Evans City,
    No. CIV.A. 01-1524, 2003 WL 24010950 (W.D. Pa. Apr. 23, 2003), aff’d sub
    nom. Citizens Fin. Grp., Inc. v. Citizens Nat. Bank of Evans City, 383 F.3d
    110 (3d Cir. 2004) ....................................................................................................................15

Citizens Fin. Grp., Inc. v. Citizens Nat. Bank of Evans City,
    383 F.3d 110 (3d Cir. 2004)...................................................................................14, 16, 17, 24

Daubert v. Merrell Dow Pharmaceuticals, Inc.,
   509 U.S. 579 (1993) ......................................................................................................... passim

Denimafia Inc. v. New Balance Athletic Shoe, Inc.,
   No. 12 CIV. 4112 AJP, 2014 WL 814532 (S.D.N.Y. Mar. 3, 2014) .................................20, 22

Fisons Horticulture, Inc. v. Vigoro Industries, Inc.,
   30 F.3d 466 (3d Cir. 1994).......................................................................................................16

J & J Snack Foods, Corp. v. Earthgrains Co.,
   220 F. Supp. 2d 358 (D.N.J. 2002) ..........................................................................................12

Kars 4 Kids, Inc. v. Am. Can!,
   No. 314CV7770PGSDEA, 2019 WL 1755912 (D.N.J. Apr. 18, 2019) ............................12, 15

Kumho Tire Co. v. Carmichael,
  526 U.S. 137 (1999) .................................................................................................................11

Pittsburgh Press Club v. United States,
    579 F.2d 751 (3d Cir. 1978)...............................................................................................12, 13

Smith v. Wal-Mart Stores, Inc.,
   537 F. Supp. 2d 1302 (N.D. Ga. 2008) ....................................................................................13

Starter Corp. v. Converse, Inc.,
    170 F.3d 276 (2d Cir. 1999).....................................................................................................24

Steak Umm Co., LLC v. Steak ‘Em Up, Inc.,
    868 F. Supp. 2d 415 (E.D. Pa. 2012) .......................................................................................24

THOIP v. Walt Disney Co.,
  690 F. Supp. 2d 218 (S.D.N.Y. 2010)......................................................................................12


                                                                     ii
         Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 4 of 30




Trouble v. Wet Seal, Inc.,
   179 F. Supp. 2d 291 (S.D.N.Y. 2001)......................................................................................13

United States v. Dorsey,
   45 F.3d 809 (4th Cir. 1995) .....................................................................................................24

Valador, Inc. v. HTC Corp.,
   242 F. Supp. 3d 448 (E.D. Va.), aff’d, 707 F. App’x 138 (4th Cir. 2017) ..............................19

vonRosenberg v. Lawrence,
   413 F. Supp. 3d 437 (D.S.C. 2019)....................................................................................13, 19

Water Pik, Inc. v. Med-Sys., Inc.,
   No. 10-CV-01221-PAB-CBS, 2012 WL 27598 (D. Colo. Jan. 5, 2012).................................13

Winning Ways, Inc. v. Holloway Sportswear, Inc.,
   913 F. Supp. 1454 (D. Kan. 1996) .....................................................................................14, 19

Wreal, LLC v. Amazon.com, Inc.,
   No. 14-21385-CIV, 2016 WL 8793317 (S.D. Fla. Jan. 7, 2016) .............................................20

Other Authorities

Federal Rule of Evidence 403 ....................................................................................1, 3, 14, 15, 25

Federal Rule of Evidence 702 ..............................................................................1, 3, 11, 14, 15, 25




                                                                 iii
      Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 5 of 30




       Plaintiff Lontex Corporation (“Lontex”) respectfully submits this memorandum of law in

support of its Motion to Exclude the Surveys, Expert Reports, and Related Testimony of Hal

Poret, Mathew Ezell, and Carol A. Scott, Ph.D., pursuant to Federal Rules of Evidence 403 and

702, and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).1

I.     INTRODUCTION

       Survey results are only probative where designed to meaningfully test the issues of the

specific case. Particular vigilance must be paid to gatekeeping on this area of expert testimony,

as improper design can lead to survey outputs that are useless, or worse, misleading. Efforts by

experts to stretch a survey beyond its useful breaking point must be stopped.

       Defendant Nike, Inc. (“Nike”) proffers Hal Poret, Matthew Ezell, and Carol A. Scott,

Ph.D. to provide surveys and related expert opinions going to likelihood of confusion and

consumer purchase interest. Despite Nike’s product names using Lontex’s full COOL

COMPRESSION® mark for the same products as Lontex, Hal Poret and Matthew Ezell wrongly

claim this resulted in zero likelihood of confusion. And despite Nike’s experienced product

development personnel specifically insisting on use of the full COOL COMPRESSION® mark

for the product names of over               worth of Accused Products, Carol A. Scott concluded

that the name did not matter to enough consumers. Her conclusion relies entirely on a survey

designed to be no more useful than asking a sample of starving people how interested they are in

eating the only food available to them, and using their eager willingness to consume such food to

conclude humans do not prefer one food over another.

       Many of these Experts’ flaws go to the weight of the evidence, and provide a glutton of

critiques lodged by Lontex’s survey rebuttal expert Susan McDonald. However, a number of


1
  For efficiency purposes, Lontex submits this Daubert motion rather than submitting three
independent motions to exclude each of Nike’s survey experts.


                                                1
       Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 6 of 30




those flaws rise to a level warranting exclusion.

       Specifically, the surveys, reports, and related testimony should be excluded for each and

all of the following reasons:

          The sampling universe warrants exclusion of all surveys: Each of the surveys failed

           to sample the proper universe of respondents. Nike’s corporate designee explained at

           deposition that Nike’s “sharp point” for its compression apparel are individuals

           between the ages of 18-26 who are or were “game-day athlete[s].” Despite this clear

           delineation, the universe sampled included much older individuals as well as

           individuals who did nothing more vigorous than purchasing athletic apparel. This

           overinclusive universe sampled by the Experts made it far less likely that consumers

           with a genuine focus on athletic performance apparel as described by Nike were

           included. Such skewing renders the Experts’ surveys fatally flawed and irrelevant.

          No survey can be proffered as a measure of reverse confusion: The Poret and Ezell

           surveys further failed to sample Lontex’s customer base in this reverse confusion

           case. It is axiomatic that the proper universe to test the likelihood of confusion in a

           reverse confusion survey is the senior user’s customer base. Nevertheless, Poret and

           Ezell failed to sample from Lontex’s customer base, which rendered their survey and

           related testimony useless. Additionally, Ezell further failed to provide the appropriate

           stimulus to account for reverse confusion. Rather than using a Lontex product as a

           stimulus, Ezell instead used Nike products. This methodological flaw further renders

           the Ezell Survey excludable and irrelevant for reverse confusion.

          The Poret study design resulted in too much static to assess what was playing on

           the radio, failing to provide a meaningful read-out of the likelihood of confusion:




                                                    2
         Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 7 of 30




              The Poret survey design suffered from the malady of including controls which created

              overwhelming noise causing a high base confusion rate among respondents.

              Specifically, his survey yielded a staggering confusion rate of five times the standard

              rate in the control groups accepted by courts. This noise adds another reason why the

              Poret Survey is fatally flawed and subject to exclusion.

         Thus, each of the Experts’ surveys, reports, and testimony are unreliable, untrustworthy,

and irrelevant to the issues they purport to address and should be excluded pursuant to Federal

Rules of Evidence 403 and 702. All three Experts and the Surveys they rely upon should be fully

excluded based on their improper universe, and Poret for the additional reason of deafening

noise. Poret and Ezell (and their Surveys) should also be excluded for failing to account for

issues of reverse confusion.

II.      FACTUAL BACKGROUND

         A.       Lontex’s SWEAT IT OUT® Compression Garments and Their COOL
                  COMPRESSION® Stretch Technology

         Lontex     owns    the   incontestable,   federally   registered   trademarks   for   COOL

COMPRESSION® -- two word marks, U.S. Registration Nos. 3,416,053 and 3,611,406

(collectively, the “COOL COMPRESSION® marks”). Since at least 2007, Lontex’s proprietary

COOL COMPRESSION® technology has been consistently used, including on garment labels

for its SWEAT IT OUT® products, on its website (www.sweatitout.com), at conventions and

meetings with customers, as well as on invoice and client advertising materials. (See, e.g.,

Wagner Decl, Ex. E, Nathan Tr. 84:6-89:20, 94:5-95:3; Ex. F, Cammarota Tr. 41:14-42:25, 51:8-

22; Ex. G, Williams Tr. 47:16-48:1).2




2
    All exhibit cites refer those attached to the Declaration of Ben L. Wagner (“Wagner Decl.”)


                                                   3
         Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 8 of 30




          Lontex is a family-owned business established under the tireless leadership and

persistence of Mr. Efraim Nathan. Prior to Nike’s infringement, Lontex enjoyed success with at

least four core demographics, including professional athletes, individuals focusing on physical

rehabilitation, serious non-professional athletes, and individuals seeking the benefits of

compression technology. (Ex. E, Nathan Tr. 287:16-289:21; Ex. H, Bechtel Tr. 244:17-245:25;

Ex. I, Expert Report of David Drews (“Drews Report”), Schedule 9). 3 Lontex’s COOL

COMPRESSION® branded technology has been recognized as making its SWEAT IT OUT®

garments high-quality products that (unlike Nike’s compression garments) actually work for

their intended purpose. (See, e.g., Ex. F, Cammarota Tr. 91:14-92:17, 238:21-240:18, 155:9-

156:22; Ex. G, Williams Tr. 68:18-69:5).

          Lontex’s ownership and use of the COOL COMPRESSION® marks has been

acknowledged by its customers in the NFL and MLB – well-respected veterans in their industries

tasked with keeping professional athletes safe and at peak performance. (Ex. K, Expert Report of

Jeffrey D. Parkhurst (“Parkhurst Report”), ¶¶ 42, 72-82; Ex. N, Supplemental Expert Report of

Jeffrey D. Parkhurst (“Supplemental Parkhurst Report”), ¶¶ 27-28; Ex. O, Declaration of Mark

Smith, ¶¶ 1-10; Ex. O, Declaration of Chris Peduzzi, ¶¶ 1-10).4 However, Nike’s unauthorized

use of the COOL COMPRESSION® marks on the Accused Products causes confusion among

Lontex’s customers, as multiple actual customers of Lontex have declared to under oath. (Id.).

          B.      Nike’s Infringing Use of COOL COMPRESSION® For Over 50 Products In
                  Its Nike Pro Line, Aimed at Current and Former Game-Day Athletes

          Despite Lontex’s longstanding efforts to maintain and expand its goodwill in the market,

Nike, a multi-billion-dollar-a-year apparel and shoes company, began flooding the United States

marketplace in late 2015 with competing compression garments branded as COOL

3
    Id. at ¶¶ 10-11
4
    Id. at ¶¶ 13, 16


                                                 4
         Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 9 of 30




COMPRESSION® clothing (the “Accused Products”), products sold by Nike and its third party

intermediaries, which include distributors, resellers, and third party retailers. (First Amended

Complaint (“FAC”), ¶ 19). Notably, Nike’s compression garments may look nice, but even their

best compression has been academically studied and determined ineffective for any purpose.

(Wagner Decl., ¶ 12, Ex. J).

         Despite Nike’s compression products generally being ineffective, Nike




           (Ex. P, Supplemental Expert Report of David “Drews Supplemental Report”) Revised

Schedule 4).5



                                                                                           Rather

than put a stop to the infringement, Nike expressly ignored Lontex’s pleas to contact its own

retailers for a whole two years,

              (Ex. P, Drews Supplemental Report, Revised Schedule 4). As a matter of fact, at last

check in 2020, a large number of Nike third party intermediaries have continued to sell or offer

to sell Accused Products online. (Ex. N, Supplemental Parkhurst Report ¶ 47).




                      (Ex. D, Susan Schwartz McDonald’s Rebuttal Commentary on Defendant’s

Surveys (“McDonald Rebuttal”), ¶ 16 (quoting                              ).6 Specifically, Nike’s




5
    Wagner Decl., ¶ 18.
6
    Id. at ¶ 6.


                                                 5
        Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 10 of 30




corporate designee, Neil Munro, described in binding testimony Nike’s core demographic for the

Accused Products as follows:




         Nike’s eager effort to develop negative evidence on the actual confusion factor of

trademark infringement lead it to implement numerous surveys designed to ignore this critical

fact.

         C.     Nike’s Survey Experts

         From even before the start of this case, Nike’s trademark counsel knew that incorporating

the full registered mark into over 50 product names all but assures a finding of likely confusion.

So in the face of such a similar mark and clear incidences of mistaken belief of association

between Lontex’s SWEAT IT OUT® compression products with COOL COMPRESSION®

technology and Nike’s Accused Products, a few months back Nike developed its own litigation-

motivated evidence in the form of survey experts Hal Poret, Matthew Ezell, and Carol A. Scott,

Ph.D. (collectively, the “Experts”). In an attempt to dazzle by sheer number, these experts

cumulatively engaged in two likelihood of confusion surveys and one purchase interest survey

(collectively, the “Surveys”) and related expert reports (collectively, the “Reports”).




                                                 6
         Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 11 of 30




          Below Lontex refrains from delving into those category of flaws that Courts recognize

simply go to weight and render these surveys nugatory or near nugatory on their own. Instead,

Lontex sets forth below the Daubert-fatal design flaws of each of the three surveys.

                 1.      Poret’s Squirt Confusion Survey Uses the Wrong Universe For
                         Measuring Forward or Reverse Confusion and Had Too Much Noise

          Poret submitted a report (the “Poret Report”)7 purporting to “describe the methodology,

execution and results of [his] survey [(the “Poret Survey”)].” (Ex. A, Poret Report at 3).

According to Poret, the scope of his work was to determine whether Nike’s unauthorized use of

COOL COMPRESSION® created a “likelihood of confusion with respect to Lontex’s COOL

COMPRESSION mark/products.” (Id.). Poret conducted a Squirt survey sampling “[a] total of

400 respondents . . . among ‘prospective consumers’ of the relevant products.” (Id. at 7). Poret

claims in his report to have found zero net confusion, which Nike intends to use to argue that use

of the infringing product name in the actual marketplace did not create a likelihood of confusion.

(Id.).

          His report concludes there is “zero” percent confusion, simply subtracting out a

staggering amount of what he calls “noise.” (Id. at 29). A finding of zero net confusion is a

shocking result even to rebuttal expert, Susan Schwartz McDonald, who has over 35 years of

experience in the field. (Ex. D, McDonald Rebuttal ¶ 38 (explaining that Poret’s finding of zero

net confusion was “a blinking hazard light once again, that something was amiss”)).

          Poret’s flawed conclusion is the result of methodological flaws dooming the efficacy of

his survey, including the following two flaws most relevant to this Daubert motion:

          First, and importantly, Poret sampled an improper universe. Specifically, during the

initial survey screening questions, survey respondents were asked “Which of the following, if


7
    Wagner Decl., ¶ 3.


                                                 7
      Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 12 of 30




any, have you personally purchased in the past 6 months?” and gave the following options:

clothing, footwear, jewelry, backpack, smartphone, none of these. (Id. at 30). Respondents were

then asked whether they were likely to purchase any of the above-listed items within the next 6

months. (Id. at 31). Only if a respondent answered “clothing” in either of the screener questions

were they able to advance. (Id).

       The next screener question asked respondents: “Which of the following type(s) of

clothing have you personally purchased in the past 6 months, if any? Clothing for . . .” and gave

the options of athletic or exercise performance or support; casual everyday wear or leisure;

business, professional or office wear; eveningwear or nightlife; beach, pool or spa wear; or none

of these. (Id. at 32). Respondents were then asked whether they were likely to personally

purchase any of the above-listed types of clothing within the next 6 months. (Id.). Only if a

respondent answered “athletic or exercise performance or support” in at least one of the above

questions were they able to advance. (Id. at 33).

       As will be discussed below, this made the Poret Survey universe of respondents far

broader than Nike’s prospective customer base for its Nike Pro products while simultaneously

failing to sample respondents in Lontex’s customer base. (See Ex. D, McDonald Rebuttal ¶ 15

(“[N]o general population survey of consumers who dabble in athletic activity or who purchase

athletic apparel could expect to include even one Lontex customer by mere chance.”; ¶ 17

(explaining that universe samples were simultaneously over-inclusive (based on admission of

people who met the lowest possible bar for athletic apparel purchase) and under-inclusive (based

on the virtual certainty that Lontex customers were excluded)).

       Second, the Poret Survey included what he used as “controls” that were extremely

“noisy” rendering the surveys nothing more than self-serving. Without what Poret described as




                                                    8
        Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 13 of 30




the strength of an extremely well-known brand name in the control, the structural noise without

any potentially confusing trademark was 59.5%, using what Poret found to be an acceptable

control from the company Augusta Sportswear and its Hyperform compression shorts. (Ex A,

Poret Report at 44). Using what Poret found to be an acceptable Nike control – again without any

potentially confusing trademark use – brought the structural noise down to about 27.5%. (Id. at

42). Because the Nike test – the survey run using the infringing “Nike Pro Cool Compression 6”

Shorts” product name – had 27% confusion, Poret simply waved his hand to “zero” out what he

called noise and conclude a zero percent “net” confusion rate. (Id. at 18-29).

                2.       Ezell’s Eveready Confusion Survey the Wrong Universe Required to
                         Meaningfully Measure Either Forward or Reverse Confusion

         Ezell submitted a report (the “Ezell Report”) 8 purporting to provide an analysis of a

survey designed and conducted at Nike’s request (the “Ezell Survey”). (Ex. B, Ezell Report, ¶ 2).

According to Ezell, the scope of his work was “to measure the degree, if any, to which NIKE’s

athletic performance apparel (shown on a webpage with the words COOL COMPRESSION) is

likely to cause confusion as to source, authorization or approval of, or business affiliation, or

business connection with Plaintiff Lontex Corporation (‘Lontex’).” (Id.). Ezell conducted an

Eveready survey sampling “four hundred (400) interviews.” (Id. at ¶ 5). Similar to Poret, Ezell

claims in his report to have found “none of the relevant universe of potential buyers of athletic

performance apparel are likely to be confused,” which Nike intends to use to argue that there is

no likelihood of confusion. (Id. at ¶ 7). This conclusion was similarly shocking to Dr. McDonald

because, “[g]iven that formal disclaimers don’t necessarily result in zero confusion, that finding

is so striking, it has to give one pause.” (Ex. D, McDonald Rebuttal ¶ 21).

         Similar to the Poret Survey, Ezell’s conclusion is methodologically flawed because he


8
    Wagner Decl., ¶ 4.


                                                 9
        Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 14 of 30




also failed to sample the proper universe. Ezell only purported to sample “potential purchasers of

Defendant’s class of goods (i.e., athletic performance apparel) . . . .” completely ignoring

Lontex’s customer base. (Ex. B, Ezell Report ¶ 11; Ex. D, McDonald Rebuttal, ¶ 24 (“In so

doing, [Ezell’s improper universe] took what had been almost infinitesimally low odds of

capturing Lontex-aware consumers in his survey sample to a true vanishing point.”)). For

example, during the initial survey screener questions, Ezell asked respondents, “In the next year,

are you likely to purchase any of the following online?” to which respondents had the option of

answering “yes” or “no” to any of the following: “apparel”; “kitchen appliances”; and “office

supplies.” (Ex. B, Ezell Report Appendix A at 4). Respondents were able to advance only if they

answered “yes” to “apparel” in this screener question. (Id). Ezell then asked respondents, “In the

next year, are you likely to purchase any of the following online?” to which respondents had the

option of answering “yes” or “no” to any of the following: “athletic performance apparel”;

“business apparel”; and “formal apparel.” (Id.). Respondents were able to advance only if they

answered “yes” to “athletic performance apparel” in this screener question. (Id).

         Indeed, Ezell similarly failed to capture Nike’s own relevant universe. Ezell’s sampling

of anyone who had purchased or would be purchasing “athletic performance apparel,” without

more, served only to “stretch[] the sample well beyond NIKE’s target market definition for its

Pro line . . . .” (Ex. D, McDonald Rebuttal ¶ 24).

                 3.     Scott’s Misguided “Purchase Interest” Survey Uses the Wrong
                        Universe

         Scott submitted a report (the “Scott Report”) 9 purporting to “determine the extent to

which interest in purchasing the NIKE apparel products accused in this matter is increased if

those products are shown using ‘Cool Compression’ in the product descriptions.” (the “Scott


9
    Wagner Decl., ¶ 5, Ex. C.


                                                10
       Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 15 of 30




Survey”). (Ex. C, Scott Report, ¶ 7).

        The Scott Survey sampled 840 respondents and concluded that “interest in purchasing

products at issue in this matter is not increased by the use ‘Cool Compression’ as a product

descriptor.” (Id. at ¶ 8). Scott claims that the Scott Survey “sampled from the appropriate

population, ask[ed] clear and unbiased questions, accurately record[ed] and cod[ed] the data

obtained from respondents, and accurately analyz[ed] the data.” (Id. at ¶ 9).

        However, contrary to Scott’s assertions, a sampling of “individuals currently residing in

the United States who are 18-64 years of age and who either have recently been in the market

(i.e., purchased in the last 12 months) or plan to soon be in the market (i.e., plan to purchase in

the next 12 months) for athletic apparel . . .” made no attempt to adequately represent either

Lontex’s or Nike’s customer bases. (Ex. C, Scott Report ¶ 11; Ex. D, McDonald Rebuttal ¶ 56

(“Dr. Scott’s approach to building the sampling frame all but ensured that no Lontex customers

would be represented in the survey sample, and appears to have ensured that even NIKE’s own

target customer base for NIKE Pro was underrepresented.”)).

III.    LEGAL STANDARD

        A party offering expert testimony bears the burden of showing by a preponderance of the

evidence that the proffered testimony is admissible. Daubert v. Merrill Dow Pharms., Inc., 509

U.S. 579, 592 n.10 (1993). Under Rule 702, expert testimony is admissible only if the

“specialized knowledge will assist the trier of fact” and the testimony is based on sufficient data,

utilizing reliable principles and methods that have been properly applied to the facts of the case.

The trial judge must therefore ensure that the proffered testimony of an expert is not only

relevant, but also reliable. Daubert, 509 U.S. at 589. The district court’s gatekeeping

responsibility “is to make certain that an expert, whether basing testimony upon professional




                                                11
      Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 16 of 30




studies or personal experience, employs in the courtroom the same level of intellectual rigor that

characterizes the practice of an expert in the relevant field.” Kumho Tire Co. v. Carmichael, 526

U.S. 137, 152 (1999).

       A trademark survey’s evidentiary value depends on the methodology used and the

questions presented to respondents. Thus, in the context of trademark surveys, “when the

deficiencies are so substantial that they render the survey’s conclusions untrustworthy, the court

should exclude the survey from evidence.” J & J Snack Foods, Corp. v. Earthgrains Co., 220 F.

Supp. 2d 358, 369 (D.N.J. 2002); see also THOIP v. Walt Disney Co., 690 F. Supp. 2d 218, 219

(S.D.N.Y. 2010) (“Exclusion may be justified, however, where a single error or the cumulative

errors are so serious that the survey is unreliable or insufficiently probative.”). Furthermore, in

an action to be tried to a jury, as here, “the court should scrutinize survey evidence with

particular care.” THOIP, 690 F. Supp. 2d at 231. “The factors are non-exclusive, but it remains

essential to consider whether the population and terms were properly defined, . . . whether data

was properly analyzed, whether the questions asked were unrelated to the material issues of the

case . . . .” J & J Snack Foods, 220 F. Supp. 2d at 369. The Third Circuit has explained that a

properly conducted survey must meet the following requirements:

       A proper universe must be examined and a Representative sample must be
       chosen; the persons conducting the survey must be experts; the data must be
       properly gathered and accurately reported. It is essential that the sample design,
       the questionnaires and the manner of interviewing meet the standards of objective
       surveying and statistical techniques. Just as important, the survey must be
       conducted independently of the attorneys involved in the litigation. The
       interviewers or sample designers should, of course, be trained, and ideally should
       be unaware of the purposes of the survey or the litigation. A fortiori, the
       Respondents should be similarly unaware.

Kars 4 Kids, Inc. v. Am. Can!, No. 314CV7770PGSDEA, 2019 WL 1755912, at *8 (D.N.J. Apr.

18, 2019) (quoting Pittsburgh Press Club v. United States, 579 F.2d 751, 758 (3d Cir. 1978)).

“‘Only if the expert testimony and related survey are useful, reliable, and have probative value


                                                12
      Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 17 of 30




after all of their deficiencies are taken into account is the evidence admissible.’” Id. (quoting J&J

Snack Foods, 220 F. Supp. 2d at 370).

IV.    ARGUMENT

       A.      The Surveys Failed to Sample the Proper Universe of Respondents and
               Should be Excluded

       A fundamental requirement of a trademark survey recognized by the Third Circuit (who

is not alone in such recognition) is that participants must be from “a proper universe” and “a

Representative sample must be chosen.” 10 Pittsburgh Press Club, 579 F.2d at 758; see also

Trouble v. Wet Seal, Inc., 179 F. Supp. 2d 291, 307 (S.D.N.Y. 2001) (“To be probative and

meaningful, a survey must rely upon responses from all potential consumers of the product in

question.”).

       To be clear, it is well-settled that surveying an improper universe renders the resulting

survey data worthless. See vonRosenberg v. Lawrence, 413 F. Supp. 3d 437, 455 (D.S.C. 2019)

(“This defect with choosing the proper universe, skewing the results and excluding individuals

who are relevant consumers, requires exclusion of the survey.”); Water Pik, Inc. v. Med-Sys.,

Inc., No. 10-CV-01221-PAB-CBS, 2012 WL 27598, at *4 (D. Colo. Jan. 5, 2012) (“A court

should only exclude a survey if the ‘sample of respondents clearly does not represent the

universe it is intended to reflect.’” (quoting Big Dog Motorcycles, LLC v. Big Dog Holdings,

Inc., 402 F. Supp. 2d 1312, 1334 (D. Kan. 2005)).

       Thus, where surveys rely on improper universes, courts do not hesitate to conclude that

their methodologies are so flawed that they should be entitled to no weight at all. Smith v. Wal-

Mart Stores, Inc., 537 F. Supp. 2d 1302, 1328 (N.D. Ga. 2008) (finding defendant’s likelihood of


10
   “The ‘universe’ is that segment of the population whose perceptions and state of mind are
relevant to the issues in this case. § 32:159.Relevant “universe” surveyed—Defining the
universe, 6 McCarthy on Trademarks and Unfair Competition § 32:159 (5th ed.).


                                                 13
      Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 18 of 30




confusion survey as having “dubious value as proof of consumer confusion” because the survey

was overinclusive by failing to screen respondents to ensure that they would likely be aware of

and be able to make relevant distinctions concerning the products); Winning Ways, Inc. v.

Holloway Sportswear, Inc., 913 F. Supp. 1454, 1467 (D. Kan. 1996) (excluding trademark

survey because it was “clearly not representative” of the relevant consumer market).

        Here, Nike’s Experts each failed to ensure the universe sampled “align[ed] with NIKE’s

own definition of the market for its Nike Pro line of apparel, and a consequent failure to include

any consumers who were likely to have been target customers of Lontex.” (Ex. D, McDonald

Rebuttal, ¶ 13).



                                                                                                   .

Nevertheless, the Experts each instead made the fatal mistake of surveying only “consumers who

dabble in athletic activity or who purchase athletic apparel . . . .” (Id. at ¶ 15).

        “If the universe is skewed, then the conclusion will similarly be skewed. If an expert . . .

testifies as to the skewed results, a jury is likely to give special weight to the skewed

conclusion.” Citizens Fin. Grp., Inc. v. Citizens Nat. Bank of Evans City, 383 F.3d 110, 120 (3d

Cir. 2004) (affirming district court’s exclusion of survey testimony based on improper survey

universe as fundamentally flawed and inadmissible under Daubert and Rules 403 and 702). In

Citizens Financial Group, the exclusion of the survey was affirmed by the Third Circuit because

it included an overbroad universe of respondents. Id. at 120-21. The same fundamental problem

taints Nike’s Surveys here.

        As described above, the Experts’ Surveys are based on questions posed to a general

swath of the population, which disregards whether they actually fall within even Nike’s




                                                   14
      Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 19 of 30




target/core demographic for its relevant Nike Pro clothing category. In general, well over half of

the respondents were outside the Nike Pro population of 18-26 year old. (Ex. A, Poret Report at

36; Ex. B, Ezell Report, ¶ 15 n.5; Ex. C, Scott Report, ¶ 24). As long as the respondent had or

planned to buy athletic or exercise apparel, that was enough,



                                                                (Ex. D, McDonald Rebuttal, ¶ 16

(quoting                         )). The prospective customers of Nike’s specific Nike Pro line

are not “people who [do] nothing more vigorous than purchasing athletic apparel . . . .” nor are

they individuals “who do nothing more energetic than run errands in their athletic apparel.” (Id.

at ¶ 17).

        There is no reason why Nike could not have sampled the appropriate universe. There was

plenty of evidence informing the Experts what the appropriate universe was, every ability to

qualify this narrower actual audience of prospective customers of Nike Pro. But Nike’s experts

summarily ignored this in favor of an improperly overinclusive universe that serves no purpose.

Thus, while perhaps buried somewhere in this overinclusive universe may be lurking some

respondents who actually fit the profile, the results are skewed against knowing how such “sharp

point” and narrow subset actually think. And Nike gathered no information that would allow

Nike, Lontex, the Court or any trier of fact to winnow the results down to a meaningful un-

skewed and representative sample size of just such actual prospective customers of Nike Pro.

(See McDonald Report, ¶ 18 (“If you don’t have the right consumers in your sights, then any

measure of confusion is irrelevant, much less a methodologically flawed one.”)).

        The Court should exclude the Surveys for this purpose. See Kars 4 Kids, Inc., 2019 WL

1755912, at *9 (finding survey results and any opinion evidence based on the survey results




                                               15
      Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 20 of 30




inadmissible under Rules 403 and 702 in part due to failure to properly limit the universe of the

survey); Citizen Fin. Grp., Inc. v. Citizens Nat. Bank of Evans City, No. CIV.A. 01-1524, 2003

WL 24010950, at *1 (W.D. Pa. Apr. 23, 2003), aff’d sub nom. Citizens Fin. Grp., Inc. v. Citizens

Nat. Bank of Evans City, 383 F.3d 110 (3d Cir. 2004) (rejecting survey because survey was

“fatally flawed due to an irrelevant and improper universe . . . .”).

        B.      Both the Poret and Ezell Surveys are Inadmissible On the Issue of Reverse
                Confusion as They Failed to Sample Lontex’s Potential Customer Base (and
                Ezell Failed to Provide the Appropriate Stimulus)

        Reverse confusion is not susceptible here to a two-for-one survey. Yet that is exactly

what Poret and Ezell attempted – to opine on reverse confusion through surveys that made

design choices fundamentally inconsistent with and disqualifying of a reverse confusion survey.

        As this Court previously observed, Lontex’s claims involve theories of both forward and

reverse confusion. (See FAC, ¶ 42). “‘Reverse confusion occurs when a larger, more powerful

company . . . uses the trademark of a smaller, less powerful senior owner . . . and thereby causes

likely reverse confusion as to the source of the senior user’s goods.’” Citizens Fin. Grp., Inc.,

383 F.3d at 120 (quoting Fisons Horticulture, Inc. v. Vigoro Industries, Inc., 30 F.3d 466, 474

(3d Cir. 1994)). Specifically, Nike’s use of Lontex’s COOL COMPRESSION® mark has caused

confusion as to the source of Lontex’s goods. (See, e.g., FAC, ¶ 76). This results in two flaws

warranting Daubert exclusion.

        First, Poret and Ezell use the wrong universe of respondents for a reverse confusion

survey. It is axiomatic in trademark law that the proper universe for a likelihood of confusion

survey in a reverse confusion scenario is the “senior user’s” (i.e., Lontex) customer base.

Citizens Fin. Grp., Inc., 383 F.3d at 120. (citations omitted). Poret and Ezell’s Surveys should be

excluded for failing to do just that. Id. at 119 (“’A survey of the wrong ‘universe’ will be of little

probative value in litigation.’”).


                                                 16
        Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 21 of 30




          The Poret and Ezell Surveys did not focus on Lontex’s customer base rendering their

respective surveys methodologically flawed and properly excluded. Stated differently, these

surveys do not “fit” the facts of the case, the prototypical grounds for exclusion under Daubert.

The Third Circuit case, Citizens Financial Group, Inc. v. Citizens National Bank of Evans City,

is instructive. In Citizens Financial Group, Inc., the Defendant submitted a survey purporting to

demonstrate reverse confusion. 383 F.3d at 119. However, Defendant’s expert did not survey

Plaintiff’s “customer ‘base’” because respondents were selected from areas where Plaintiff had

little to no presence. Id. The Third Circuit also agreed with the district court’s rejection of

Defendant’s argument that, in reverse confusion scenarios, the proper universe is potential

customers of both parties. Id. at 121. Rather, the Third Circuit made clear that “[t]he court should

limit survey evidence in reverse confusion cases to the customers of the senior user.” Id.

          Here, as detailed above, the Poret and Ezell surveys, which are being submitted to show a

zero percent likelihood of confusion, failed to account for the proper universe for reverse

confusion and definitely drew from a universe that excluded large parts of Lontex’s customer

demographics. Poret and Ezell instead focused on customers who were outside the target zone,

and therefore beyond the pale of relevance. (Ex. D, McDonald Rebuttal, ¶ 5; see also Poret Tr.

45:23-25 (“Q: How many – how many actual Lontex customers were included in you sample

size? A: I don’t know, but it’s not relevant.”)).11 It is undeniable that Nike also had knowledge of

Lontex’s four core demographics, including professional athletes, individuals focusing on

physical rehabilitation, serious non-professional athletes, and individuals seeking the benefits of

compression technology. (Ex. E, Nathan Tr. 287:16-289:21; Ex. H, Bechtel Tr. 244:17-245:25;

Ex. I, Drews Report, Schedule 9). Indeed, Poret admitted in deposition to committing the same



11
     Wagner Decl., ¶ 14, Ex. L.


                                                 17
      Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 22 of 30




mistake that was made in Citizens Financial Group, Inc. by focusing on potential customers of

both parties.

       Q: and where – what did you determine was the universe for your survey?

       A: well, on a high level, I – well, to clarify, we have both Lontex and Nike here,
       and they – I basically, for the purposes of this survey, you know, credited or gave
       the benefit of the doubt to Lontex’s allegations or claims that there is meaningful
       overlap in the customers of both parties. So I basically defined what would be the
       universe of individuals who would be prospective purchasers of either parties’
       products in this case, and I referred to that as clothing for athletic, or exercise
       performance, or support. (Ex. L, Poret Tr. 26:5-17).

Ezell similarly admits in the Ezell Report that he surveyed “a survey universe of potential

purchasers of Defendant’s class of goods (i.e., athletic performance apparel). (Ex. B, Ezell

Report, ¶ 11).

       Over the relevant time period, purchases of Lontex’s SWEAT IT OUT® compression

garments with COOL COMPRESSION® technology were largely accounted for by professional

athletes or their teams, an overlapping base with Nike’s accused COOL COMPRESSION

products. (Ex. I, Drews Report, Schedule 9). In fact, NFL teams alone accounted for well over

half of Lontex’s relevant sales. (Id. at Schedules 9-10). Yet the odds of even a single professional

player being in the generalized sample size of 400 used by Poret and Ezell is staggering. For

example, of 482,740 high school baseball athletes, only 7.5% go on to NCAA, and only 9.9% of

those go on to play professionally – i.e., 0.74% of baseball athletes. (Wagner Decl., ¶ 15, Ex. M).

Football is a similar 7.3% to NCAA and 1.6% to professional football, or a miniscule 0.12%.

(Id.). Thus, even if every one of the 800 respondents from Porret and Ezell’s surveys had even

played high school athletics, only somewhere between 1 and 6 would be professional players.

And because a number far less than 100% of Respondents would have actually played high

school athletics to begin with, the number is actually far below that. This is far below a

meaningful sample size for statistical survey purposes, nor can the Respondents fitting this


                                                18
      Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 23 of 30




parameter be teased out, because this demographic data was not gathered in the first place. This

means the surveys are misleading and can offer zero relevance as to over half of the overlapping

prospective customers of Nike and Lontex’s relevant products.

       The same basic math is evident for the other core demographics of Lontex: Individuals

focusing on physical rehabilitation and serious non-professional athletes. (Ex. E, Nathan Tr.

84:6-89:20, 94:5-95:3; Ex. F, Cammarota Tr. 41:14-42:25, 51:8-22; Ex. G, Williams Tr. 47:16-

48:1). The proportions of such groups in a general audience of those who have or might buy

athletic or exercise clothing is far different than in Lontex’s potential customer base, given these

are its core audience. The surveys thus only potentially measure Lontex’s final catch-all core

audience of those seeking the benefits of compression garments.

       Because large portions of Lontex’s relevant potential customers are not included in Poret

or Ezell’s surveys, and because even if they were there was no information gathered (or a

sufficient sample size of such groups) that would allow adjustments to be made to approximate

actual proportions of Lontex’s relevant marketplace, such skewed results cannot be properly put

into perspective and adjusted by the trier of fact in attempting to assess reverse confusion. As all

Nike’s experts recognize, having respondents track the demographic proportions of the relevant

universe is critical to a survey. (Ex. A, Poret Report at 30, 35; Ex. B, Ezell Report, ¶ 13; Ex. C,

Scott Report, ¶¶ 11-14).

       Thus, as explained by the Third Circuit in Citizens Financial Group, Inc., the Poret and

Ezell surveys should be excluded and barred from use as to reverse confusion, because they did

not limit the universe to Lontex’s customer base. See also Valador, Inc. v. HTC Corp., 242 F.

Supp. 3d 448, 460 (E.D. Va.), aff’d, 707 F. App’x 138 (4th Cir. 2017) (excluding survey in part

because the survey “did not even attempt to gauge or contact [Plaintiff’s] customer base” in a




                                                19
      Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 24 of 30




reverse confusion scenario and also failed to replicate marketplace conditions because the expert

did not present the parties’ marks as they appear in commerce); vonRosenberg, 413 F. Supp. 3d

at 455; Winning Ways, Inc., 913 F. Supp. at 1467.

       Second, compounding to this fundamental flaw of reverse confusion for the Ezell survey,

the Ezell survey also shows only a stimulus of Nike’s infringing product, not Lontex’s product.

In a reverse confusion survey, it is a consumer’s likely confusion when presented with the senior

user’s stimulus that matters. Wreal, LLC v. Amazon.com, Inc., No. 14-21385-CIV, 2016 WL

8793317, at *12 (S.D. Fla. Jan. 7, 2016) (“In a reverse confusion case, the [Eveready] survey

shows respondents an example of the senior user’s mark as used in commerce and then asks

respondents a series of open-ended questions designed to test whether respondents believe the

junior user is the source, affiliate, or sponsor of the senior user’s mark.” (emphasis added));

Denimafia Inc. v. New Balance Athletic Shoe, Inc., No. 12 CIV. 4112 AJP, 2014 WL 814532, at

*20 (S.D.N.Y. Mar. 3, 2014) (finding persuasive defendant’s Eveready survey using a pair of

Plaintiffs jeans as a stimulus for a reverse confusion analysis). Reverse confusion is the

consumer’s confusion when encountering the senior user’s mark (Lontex) after seeing the larger

junior user’s (Nike) mark, in believing that Lontex is using Nike’s mark. Id. at *21 (S.D.N.Y.

Mar. 3, 2014). Thus, Ezell’s stimulus of Nike’s accused product leaves him unable to draw any

meaningful conclusions about the likelihood of reverse confusion here. Ezell’s survey and

opinion should be excluded as to reverse confusion for this additional reason.

       C.      The Overwhelming Noise Experienced Due to Poret’s Survey Design Is Fatal

       Not every trademark case is conducive to a survey. Particularly, where a study cannot be

or simply is not designed and carried out so as to minimize inherent “noise” to an acceptable

level, then it should be excluded as unreliable and not helpful to the trier of fact. If a survey’s




                                                20
      Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 25 of 30




noise rises to levels well-recognized as legally sufficient to demonstrate likely confusion, then

the survey’s foundation upon which the test trademark is built is itself too infirm to support the

weight of any meaningful conclusions.

       The Poret Survey here is also properly excluded because its reliability is undermined by

the high confusion rate elicited by the controls he used. As Dr. McDonald explained, “noise

levels approaching 30% have been flagged as evidence of an inherently noisy design, or a noisy

control that is prompting some level of acquiescence.” (Ex. D, McDonald Rebuttal ¶ 38). Here,

the control arm of the Poret Survey reached a minimum of 27%, a number which Poret expressed

no concern over as he appears content to blunder past high noise rates in his studies:

       Q: In your professional experiences, would you – following up – strike that. I’m
       following up on your last statement. In your professional experiences, what do
       you consider, in a Squirt survey, to be ordinary or the normal range of noise?
       A: Most of the Squirt surveys that I do or see have noise levels in the 20 to 40
       percent range, I would say. (Ex. L, Poret Tr. 127:21-128:4).

Showing himself out of touch with reasonable measures, Poret seems to not be concerned

with high levels of noise until it reaches a staggering 80%:

       Q: Have you ever criticized, in a likelihood of confusion survey in a Lanham Act
       case, a survey of other experts for having too much noise?
       A: Not that I can think of. I’ve certainly criticized surveys for having controls that
       were insufficient to contend with high levels of noise. I do think that if a level of
       noise gets to a certain point, it might suggest that there’s some other problems.
       You know I do have a vague sense that I run into surveys that have had, you
       know, 70 or 80 percent noise levels, which clearly had some problem that goes
       beyond what is – what is normal and standard. So it’s – it’s possible. I certainly
       would have concerns about noise levels that go far beyond anything that, you
       know should be expected. (Ex. L, Poret Tr. 127:4-20).

In his quest to pull off over 100 surveys a year, Poret seems unable to admit that there are many

scenarios where noise or setting are simply not conducive to a reliable and useful survey, or to

depart from his over-simplified noise-cancellation arithmetic. But Courts cannot accept such

unscientific approach. For example, the Court in Academy of Motion Pictures Arts and Sciences



                                                21
      Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 26 of 30




v. GoDaddy.com, Inc. excluded a survey (of another expert in this case, Dr. Scott) exhibiting a

“’background environmental’ confusion rate of 18%.” No. CV 10-3738 ABC (CWX), 2013 WL

12122803, at *4 (C.D. Cal. June 21, 2013). Relying on Jacob Jacoby’s article, Experimental

Design and the Selection of Controls in Trademark and Deceptive Advertising Surveys, 92

TRADEMARK REP. 890, 932 (2002), the Court determined that with 18% noise “Scott’s

controls yielded a confusion rate almost double the maximum rate that a control should yield.”

Thus, the Daubert motion was granted.

       In the case at bar, the Poret Survey yielded a staggering confusion rate of 59.5% in the

control groups. (Ex. A, Poret Report at 44). Under Poret’s survey design this many people were

confused into thinking there was an association with Lontex even with a control trademark name

“Hyperform Compression Shorts” – a name that did not even use any form or synonym of the

word “COOL.” (Id. at 21, 44). The only similarity appears to be that Lontex’s product and the

control product are both compression products that identify themselves as “compression.” (Id.).

That is the structural noise of the surveyed population being confused that is built right into the

survey design. That is nearly 6 times the usual limit for noise. Acad. of Motion Pictures Arts &

Scis., 2013 WL 12122803, at *4 (citing Jacob Jacoby, Experimental Design and the Selection of

Controls in Trademark and Deceptive Advertising Surveys, 92 TRADEMARK REP. 890, 932

(2002) (“[I]n the best of all possible worlds, it would not be desirable for a control to yield

confusion estimates that exceeded 10 percent. If it did, the control itself would begin to reach an

actionable level of confusion and its utility as a control thereby compromised.”)).

       Whatever reason one might ascribe to it, that Poret’s controls could create confusion as

high as 59.5% without a single similar trademark is a foundational problem. That the audience

was confused into an affiliation simply because both were compression products means the




                                                22
      Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 27 of 30




survey itself was too confusing to be of assistance. Poret’s survey – with control confusion as

high as 59.5% – should be excluded.

       Nike may attempt to suggest that its ability to get controls down to the 30% range using

stronger brands warrants a different result. Not so. It simply confirms this initial confusion.

       According to Poret, using a stronger brand as a control was able to reduce some of the

survey’s noise. (Ex. L, Poret Tr. 136:1-137:19). Thus, he chose for a Nike control the product

name “Nike Compression 6” Shorts – Men’s,” a control trademarks that uses no form, synonym,

antonym, or approximation of “Cool” in proximity to “Compression.” (Ex. A, Poret Report at 21,

27). But even accepting Poret’s leap that use of the Nike brand is what brought noise below

59.5% (an unsupported leap), that only reduced structural noise to about 27.5%. This is still

about three times the amount required to prove likelihood of confusion – and all without the

trademark being introduced.

       The inability to curb noise in Poret’s survey design below this means it remains fatally

unhelpful and unreliable at measuring an accused trademark dropped into such environment.

That is still noise nearly triple the amount of permissible noise and triple the usual amount of

confusion accepted as proof of actual trademark confusion. Acad. of Motion Pictures Arts &

Scis., 2013 WL 12122803, at *4. Introducing Nike’s infringing trademark into such an

environment to measure its effect did not actually allow its effect to be meaningfully measured.

(Ex. D, McDonald Rebuttal ¶¶ 39, 50-53).

       As Academy of Motion Pictures recognizes, at some point the static in the radio is too

loud to make out the tune being played. For that case, 18% “noise” was well above it. Nike’s

multiple noisy controls show this to also be just such an instance, with 59.5% built in and an

inability to curb that asserted noise sufficiently to avoid even the approximately 30% number –




                                                 23
      Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 28 of 30




leading Dr. McDonald to find the survey unhelpful and elucidating nothing as to the likelihood

of confusion in this case. Far from being helpful to the jury and reliable, it simply risks confusing

the jury. (Ex. D, McDonald Rebuttal ¶ 53).

       Thus, the noise is yet an additional reason the Poret Survey is fatally flawed and should

be excluded. See also Steak Umm Co., LLC v. Steak ‘Em Up, Inc., 868 F. Supp. 2d 415, 436

(E.D. Pa. 2012) (disregarding proffered likelihood of confusion rate where the survey “lacked a

valid control under the accepted methods of taking trademark surveys”).

       D.      The Surveys, Reports, and Related Testimony are Prejudicial, Misleading,
               and a Waste of Time, and Should Be Excluded Pursuant to FRE 403

       Even if the Surveys had any potential relevance to likelihood of confusion or consumers’

purchase interest in this case (which they do not), the Surveys, the Reports, and any related

testimony should still be excluded because any probative value is substantially outweighed by

the dangers of their being unfairly prejudicial, misleading, and wasteful of the Court’s time. Fed.

R. Evid. 403; See United States v. Dorsey, 45 F.3d 809, 815 (4th Cir. 1995) (“Even after the

Daubert decision, otherwise admissible evidence may be properly excluded under Rule 403.”).

The Surveys are rife with design deficiencies, the above-noted design deficiencies being more

than enough but only emblematic of other deficiencies; as a result, they only serve to prejudice

Lontex and to waste the Court’s and jury resources. Rule 403 is designed to prevent this. See

Citizens Fin. Grp., Inc., 383 F.3d at 121 (holding district court properly excluded survey because

its “methodology was fundamentally flawed and because the danger of undue prejudice far

outweighed the limited probative value of the survey, especially for a jury”); Starter Corp. v.

Converse, Inc., 170 F.3d 276, 297 (2d Cir. 1999) (holding district court “did not abuse its

discretion finding that any probative value of the survey was outweighed by its potential to

confuse the issues in the case”).



                                                 24
      Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 29 of 30




V.     CONCLUSION

       For all these reasons, the Surveys, Reports, and related testimony are not probative or

relevant to the issues in this case under Rule 403 and also are not sufficiently reliable under Rule

702. All three should be excluded for using a fatally defective universe. Poret and Ezell’s

surveys and opinions should also be excluded as to reverse confusion. And Poret’s survey should

be excluded for the additional reason of its fatally high levels of noise. Accordingly, Lontex

respectfully requests this Court to exclude from evidence the Surveys, the Reports, and any

related testimony.



Dated: November 4, 2020                    TROUTMAN PEPPER HAMILTON SANDERS LLP

                                           By: /s/ Ben L. Wagner
                                               Ben L. Wagner (CA SBN 243594)
                                               ben.wagner@troutman.com
                                               Admitted Pro Hac Vice
                                               11682 El Camino Real, Suite 400
                                               San Diego, CA 92130-2092
                                               Telephone: 858-509-6000
                                               Facsimile: 858 509 6040

                                                Michael A. Schwartz (PA 60234)
                                                3000 Two Logan Square
                                                Eighteenth & Arch Streets
                                                Philadelphia, PA 19103-2799

                                                Attorneys for Plaintiff
                                                LONTEX CORPORATION




                                                25
      Case 2:18-cv-05623-MMB Document 189-1 Filed 11/04/20 Page 30 of 30




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 4, 2020, a true and correct copy of the foregoing was

filed electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent via e-mail to all parties by operation of the court's electronic filing system

or by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court's CM/ECF System.



                                               /s/ Ben L. Wagner
                                               Ben L. Wagner




                                                  26
